207 F.2d 561
TUCKER,v.UNITED STATES.
No. 6628.
United States Court of AppealsFourth Circuit.
Argued Oct. 6, 1953.Decided Oct. 7, 1953.

William M. Storey, Raleigh, N.c., for appellant.
Charles P. Green, U.S. Atty., Raleigh, N.C.  (Thomas F. Ellis, Asst. U.S. Atty., Raleigh, N.C., on brief), for appellee.
Before PARKER, Chief Judge, and SOPER and DOBIE, Circuit Judges.
PER CURIAM.


1
This is an appeal in a criminal case in which appellant was convicted of violating the Mann Act, 18 U.S.C. § 2421.  The only question presented by the appeal is the sufficiency of the evidence to sustain the conviction.  It is not disputed that the evidence shows that appellant and a woman had been traveling together from place to place in interstate commerce and staying together at hotels where the woman was engaged in prostitution with other men.  There is evidence also from which it may be legitimately inferred that appellant, who had no other means of livelihood, was sharing in the money received from the woman's prostitution and that her transportation in interstate commerce was a part of an indecent enterprise in which they were engaged together.  The appellant did not deny testimony tending to show that he profited from the woman's prostitution, and the court was not bound to believe her testimony to the effect that appellant was following her around in an attempt to have her abandon her immoral conduct and marry him.  When the evidence is viewed, as it must be on this appeal, in the light most favorable to the prosecution, we cannot say that a violation of the act is not established.


2
Affirmed.